Per Curiam.
In this case, counsel when taking testimony and also in the preparation of their briefs for *175argument in this court, referred to and treated the books of the firm as though they had been formally introduced in evidence, and used upon' the hearing in the court below. Yet they have not been returned to this court, and the references thereto in the briefs are of no assistance to us whatever. As the case comes here many of the accounts in dispute are left in very great doubt, notably so the claim for $1,000, which although not appearing upon the cash book, yet would seem, or at least a portion thereof, to have been paid out for the benefit of the firm. Under the circumstances we think it better to refer the case back to the circuit so that the parties may take such action as they may deem proper in order to present the case in a clearer ■ light, as we do not know that the case is presented here in the same way it was in the court below.